Order affirmed, with costs, and question certified answered in the negative. There can be no doubt of the rule that funds obtained by fraud may be followed through however many transmutations of form they may have passed so long as the rights of a third party for value and in good faith do not intervene; but this complaint, though prolix to a degree not easy to characterize, is so replete with hypothetical and alternative allegations that it is not possible on any reasonable interpretation to spell out any direct allegation that the *Page 594 
money obtained from these plaintiffs did in fact pass into the cotton upon which it is sought to impress a trust; no opinion.
Concur: CULLEN, Ch. J., GRAY, WERNER, HISCOCK, COLLIN and CUDDEBACK, JJ.; MILLER, J., takes no part.